Order entered November           2012




                                              In The
                                        Court of Zippeato
                           jf iftb )1.1 ftaritt of t!rexasi at 3Batfass
                                        No. 05-12-00057-CR
                                        No. 05-12-00058-CR

                            LARRY EUGENE FINNEY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                     Dallas County, Texas
                      Trial Court Cause Nos. F09-41136-Y, F11-00250-Y

                                            ORDER

       The Court GRANTS Sharon Hazlewoods's November 13, 2012 request for an exetsnion

of time to file the supplemental record. We ORDER Sharon Hazlewood to file the supplemental

record containing State's Exhibit no. 52, the in-car video, by DECEMBER 3, 2012.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Sharon

Hazlewood, Official Court Reporter, Criminal District Court No. 7, and tocounsel for all parties.


                                                        C
                                                       DAVID L. BRIDGES
                                                       JUSTICE